      Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


JOSH EGGLESTON, ET AL.                                           PLAINTIFFS


VS.                                CIVIL ACTION NO. 3:17-cv-758-WHB-JCG


QUALITY RESTAURANT CONCEPTS, LLC                                 DEFENDANTS


                            OPINION AND ORDER

      This cause is before the Court on the Motion of Defendants for

Attorneys’ Fees and Expenses.       Having considered the pleadings and

supporting and opposing authorities, the Court finds the Motion

should be granted in part, and denied in part:

      To the extent the subject Motion seeks an award of attorneys’

fees, it is not well taken and will be denied.

      To the extent the subject Motion seeks expenses, it is well

taken and will be granted.



                              I.   Discussion

      Josh Eggleston, Demetric Montgomery, Ethel Jackson, and Sadie

McGrew (collectively, “Plaintiffs”), filed a lawsuit in this Court

alleging     claims   of   discrimination       in   a   place   of   public

accommodation in violation of 42 U.S.C. § 2000a, consumer racial

profiling in violation of 42 U.S.C. §§ 1981 and 1981(b), and a

state law claim of negligent infliction of emotional distress. The

lawsuit was filed against Quality Restaurant Concepts (“QRC”),
       Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 2 of 7



which     owns   and    operates   the    Applebee’s      restaurant       at   which

Plaintiffs were allegedly subjected to the discriminatory conduct.

Applebee’s Restaurant, LLC; Applebee’s Franchisor, LLC; Applebee’s

Services, Inc.; and Applebee’s Restaurants West, LLC (collectively,

“Applebee’s Defendants”), were also named as defendants.

       The matter came before the Court on motion and, upon finding

Plaintiffs had not raised genuine issues of material fact, summary

judgment was granted in favor of all defendants.                 See Opinion and

Order [Docket No. 86].        Defendants have now moved for an award of

attorneys’ fees and costs.



                                 II.    Discussion

       Recovery    of   attorneys’      fees   with    respect     to   Plaintiffs’

federal law claims is governed by 42 U.S.C. § 1988.                     This statute

provides, in relevant part, that in lawsuits to enforce 42 U.S.C.

§ 1981, “the court, in its discretion, may allow the prevailing

party ... a reasonable attorney’s fee as part of the costs.” Under

this statute, “prevailing defendants are entitled to attorneys’

fees    ‘only    upon   a   finding     that   the     plaintiff’s       action   was

frivolous,       unreasonable,     or    without      foundation    or     that   the

plaintiff continued to litigate after it clearly became so.’”

Cantu Servs., Inc. v. Frazier, 682 F. App’x 339, 342 (5th Cir.

2017)(quoting Mylett v. Jeane, 910 F.2d 296, 299 (5th Cir. 1990)).

The ultimate question to be answered when deciding the issue of


                                          2
    Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 3 of 7



frivolity is “whether the case was so lacking in merit that it was

groundless,    rather       than    whether      the       claim     was    ultimately

successful.”    Cantu,      682    F.   App’x    at    342.    In    answering    this

question, the Court considers the following factors:                       “(1) whether

plaintiff established a prima facie case, (2) whether the defendant

offered to settle, and (3) whether the district court dismissed the

case or held a full-blown trial.”               Id. (citing EEOC v. Kimbrough

Inv. Co., 703 F.2d 98, 103 (5th Cir. 1983)).                        Additionally, in

reaching its answer, a court must “resist the understandable

temptation to engage in post hoc reasoning by concluding that,

because a plaintiff did not ultimately prevail, his action must

have been unreasonable or without foundation.”                        Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421–22 (1978).                    As explained by

the United States Supreme Court:

     This kind of hindsight logic could discourage all but the
     most airtight claims, for seldom can a prospective
     plaintiff be sure of ultimate success. No matter how
     honest one’s belief that he has been the victim of
     discrimination, no matter how meritorious one’s claim may
     appear at the outset, the course of litigation is rarely
     predictable. Decisive facts may not emerge until
     discovery or trial. The law may change or clarify in the
     midst of litigation. Even when the law or the facts
     appear questionable or unfavorable at the outset, a party
     may have an entirely reasonable ground for bringing suit.

Id. at 422.

     Considering the first relevant factor, the record shows that

Plaintiffs presented sufficient evidence at the summary judgment

stage   to   permit   the    presumption        that   a    prima    facie     case   of


                                         3
    Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 4 of 7



discrimination had been established. See Opinion and Order [Docket

No. 86], 11-12.    With regard to the second factor, although the

pleadings are silent as to whether a settlement offer was made, the

Docket shows that the settlement conference scheduled in this case

was cancelled on a representation by defense counsel that it had

“no authority to offer towards settlement.”        See Docket Entry of

Sept. 17, 2018.    As to the third factor, while the record shows

that the case was ultimately dismissed, dismissal came on summary

judgement, i.e. following a finding that the evidence presented did

not create genuine fact questions on issues that were material to

Plaintiffs’ claims.

     On review, the Court finds that while Plaintiffs did not

“ultimately prevail” on their claims, it has not been shown that

those claims were completely lacking in foundation or otherwise

frivolous at the time the lawsuit was filed, or at the time the

Motion for Summary Judgment was filed.           Additionally, because

Plaintiffs were not provided evidence relevant to their claims,

including the Franchise Agreement that detailed the relationship

between QRC and the Applebee’s Defendants, until shortly before the

Motion for Summary Judgment was filed, the Court cannot conclude

that Plaintiffs’ failure to dismiss the Applebee’s Defendants

before that time was wholly unreasonable. For these reasons, the

Motion of Defendants for Attorneys’ Fees, to the extent it requests

fees incurred in defending the federal law claims, will be denied.


                                    4
    Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 5 of 7



     Defendants also seek to recover the attorneys’ fees they

incurred in defending Plaintiffs’ Mississippi state law claims.

Under the     Mississippi     Litigation Accountability            Act (“MLAA”),

codified at MISS. CODE ANN. § 11–55–5, et seq., “the court shall

award ... reasonable attorney’s fees and costs against any party or

attorney if the court ... finds that an attorney or party brought

an action, or asserted any claim or defense, that is without

substantial justification....”          For the purposes of this Act, a

claim is without substantial justification when “it is frivolous,

groundless in fact or in law, or vexatious, as determined by the

court.”     Id. § 11–55–3(a).       A claim is frivolous “only when,

objectively    speaking,    the   pleader         or   movant    has   no   hope    of

success.”    Stevens v. Lake, 615 So.2d 1177, 1184 (Miss. 1993).                   See

also Leaf River Forest Prods., Inc. v. Deckle, 661 So.2d 188, 195

(Miss. 1995)(explaining that “[alt]hough a case may be weak or

‘light-headed,’ that is not sufficient to label it frivolous.”).

     Here, although the Court concluded that the evidence submitted

by Plaintiffs did not raise genuine issues of material fact with

respect to     their   state law    claim         of   negligent   infliction of

emotional    distress,   it    cannot       now   find    that   that   claim      was

frivolous or vexatious when the lawsuit was filed. Accordingly, to

the extent defendants seek attorneys fees under the MLAA, their

Motion for Attorneys’ Fees will be denied.




                                        5
       Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 6 of 7



       Finally, Defendants have moved for an award of costs.           Under

Rule 54 of the Federal Rules of Civil Procedure: “Unless a federal

statute, these rules, or a court order provides otherwise, costs —

other than attorneys’ fees — should be allowed to the prevailing

party.”      FED. R. CIV. P. 54(d)(1).       The United States Court of

Appeals for the Fifth Circuit has found that this Rule “contains a

strong presumption that the prevailing party will be awarded

costs.” Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006)(citing

Schwarz v. Folloder, 767 F.2d 125, 131 (5th Cir. 1985)).               Thus,

courts “may neither deny nor reduce a prevailing party’s request

for costs without first articulating some good reason for doing

so.”    Schwarz, 767 F.2d at 131.

       Defendants, because they were the prevailing parties in this

case, are entitled to costs under Rule 54(d)(1).           As to the costs

to be awarded, it is well settled that prevailing parties may only

be awarded those authorized by 28 U.S.C. §§ 1920 and 1821.                 See

e.g. Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 334-35

(5th Cir. 1995).      Here, Defendants request costs in the amount of

$2,218.30, which represents the court reporter fees they paid for

depositions. As 28 U.S.C. § 1920(a)(2) permits the taxing of “fees

for printed ... transcripts necessarily obtained for use in the

case”, and as the subject depositions were used during the summary

judgment phase, the Court finds Defendants are entitled to recover

these costs.       Defendants also request costs in the amount of


                                       6
    Case 3:17-cv-00758-WHB-JCG Document 94 Filed 05/13/19 Page 7 of 7



212.60, which represents the fees they paid for Plaintiffs’ medical

records. As 28 U.S.C. § 1920(a)(4) permits the taxing of “costs of

making copies of any materials where the copies are necessarily

obtained for use in the case”, and as the subject medical records

were used during the summary judgment phase, the Court finds

Defendants are entitled to recover these costs.

     In sum, the Court finds Defendants are not entitled to an

award of attorneys’ fees in this case, but are entitled to costs in

the amount of $2,430.90.



                            II.   Conclusion

     For the foregoing reasons:

     IT IS THEREFORE ORDERED that the Motion of Defendants for

Attorneys’ Fees and Expenses [Docket No. 89] is hereby granted in

part, and denied in part.

     To the extent the subject Motion seeks an award of attorneys’

fees, the Motion is denied.

     To the extent the subject Motion seeks an award of costs in

the amount of $2,430.90, the Motion is granted.1

     SO ORDERED this the 13th day of May, 2019.



                                        s/ William H. Barbour, Jr.
                                        UNITED STATES DISTRICT JUDGE

     1
        The costs claimed by Defendants in their Bill of Costs
have already been taxed by the Clerk of Court. See Docket Entry
of February 13, 2019.

                                    7
